Citation Nr: 1549617	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent disabling for lumbar spine degenerative disc disease (lumbar spine disability).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an evaluation in excess of 20 percent disabling for cervical spine degenerative disc disease (cervical spine disability).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

In July 2013, January 2014, and July 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

The Board notes that there is no evidence that the Veteran is unable to work due to his hearing loss, cervical spine, and lumbar spine disabilities, and he has not reported such.  Therefore, the Board finds that there is no inferred issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board s docket pursuant to 38 C.F.R. § 20 900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 20 percent for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  On VA examination in August 2008 and August 2013, the Veteran's left ear hearing impairment based on pure tone threshold averages and speech discrimination scores corresponded to no worse than Level III hearing in the left ear.

2.  On VA examination in June 2009, the Veteran's left ear hearing impairment based on pure tone threshold averages and speech discrimination scores corresponded to no worse than Level IV hearing in the left ear.

3.  For the period of time covered by the claim that is prior to August 8, 2008, the Veteran's lumbar spine disability is manifested by pain and painful motion, with forward flexion limited to up to 10 degrees; there is no evidence of unfavorable ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least six weeks in any 12-month period.

4.  For the period from August 8, 2008 and thereafter, the Veteran's lumbar spine disability is manifested by pain and painful motion, with forward flexion limited to up to 80 degrees; there is no evidence of ankylosis, incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least two weeks in any 12-month period, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

5.  The Veteran's sleep apnea is not shown by the most probative evidence to be causally or etiologically related to any disease, injury, or incident in service; the most probative evidence does not show that it preexisted service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).

2.  For the period of time covered by the claim that is prior to August 8, 2008, the criteria for an evaluation of 40 percent for a lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5242 (2015).

3.  For the period from August 8, 2008, the criteria for an evaluation in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5243 (2015).

4.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Regarding all of the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that April 2008 and October 2008 letters fully satisfied the duty to notify provisions.  These letters informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006),

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records, Eglin AFB treatment records, and private treatment records are all in the claims file.  The Veteran has not referenced any outstanding records for VA to obtain.  The Board notes that pursuant to the Board's July 2013 remand, all of the Veteran's more recent VA treatment records were associated with the claims file, and pursuant to the January 2014 and July 2014 remands, all of the Veteran's more recent Eglin AFB records dated since February 2008 were associated with the claims file, such that there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c) (2015).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was afforded VA examinations in August 2008, June 2009, and August 2013 relating to his left ear hearing loss, and in August 2008, June 2009, and August 2013 (with a March 2014 addendum) relating to his lumbar spine.  The Board finds these VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the last VA examinations.  See 38 C.F.R. § 3.327(a) (2015).  The Board adds that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

The Board notes that the most recent VA examinations for the Veteran's hearing loss and lumbar spine were performed pursuant to the July 2013 Board remand because the Veteran's testimony indicated that his disabilities may have worsened since the last VA examinations.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall, supra.  

With regard to the Veteran's claim for service connection for sleep apnea, the Veteran was afforded VA examinations in June 2009 and August 2013 (with a March 2014 addendum)).  The Board finds these VA examinations, taken together with the clarification provided in the March 2014 addendum opinion, are adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners reviewed the claims file, interviewed the Veteran, examined him, and provided adequate reasoning for their conclusions.  Regarding whether the Veteran's sleep apnea preexisted service and was aggravated by service, the March 2014 opinion provided the clarification sought by the Board in its January 2014 remand - it answered the questions posed by the Board and provided adequate reasoning for the conclusions provided.  Therefore, the Board finds there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional treatment records and to afford the Veteran VA examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing Loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent. This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven hearing impairment levels ranging from level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Table VI is used to determine the Roman numeral level for each ear based on pure tone threshold averages and speech discrimination scores (using Maryland CNC Word Lists).  38 C.F.R. § 4.85(a) and (b).  If a veteran is only service-connected for hearing loss in one ear, the non-service connected ear will be assigned a hearing impairment level of I.  38 C.F.R. § 4.85(f).  Table VII is used to combine the Roman numeral designations to determine the schedular evaluation.  38 C.F.R. § 4.85(e).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.86(a) (2015).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2015).

The Veteran's left ear hearing loss is currently assigned a noncompensable evaluation, effective November 1, 1979  See 38 C.F.R. § 4.85 (2015).  The Veteran seeks an increased rating. 

As an initial matter, the Board notes that the Veteran is not service connected for right ear hearing loss.  See 38 C.F.R. § 4.85(f) (non-service-connected ear is assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383).
The Veteran was afforded VA examinations in August 2008, June 2009, and August 2013.

The August 2008 VA examination report reflects pure tone thresholds as follows:


Hertz (decibels)

1000
2000
3000
4000
Avg
LEFT
45
70
85
90
72.5

Speech recognition ability (using Maryland CNC word lists) was measured as 84 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level III hearing in the left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, level III hearing in the left ear with level I hearing for the non-service connected right ear corresponds to a noncompensable disability rating (zero percent).

The June 2009 VA examination report reflects pure tone thresholds as follows:


Hertz (decibels)

1000
2000
3000
4000
Avg
LEFT
45
65
80
80
67.5

Speech recognition ability (using Maryland CNC word lists) was measured as 80 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level IV hearing in the left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, level IV hearing in the left ear with level I hearing for the non-service connected right ear corresponds to a noncompensable disability rating (zero percent).

The August 2013 VA examination report reflects pure tone thresholds as follows:


Hertz (decibels)

1000
2000
3000
4000
Avg
LEFT
40
65
70
75
62

Speech recognition ability (using Maryland CNC word lists) was measured as 88 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level III hearing in the left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, level III hearing in the left ear with level I hearing for the non-service connected right ear corresponds to a noncompensable disability rating (zero percent).

The Board has also reviewed all of the Veteran's VA and Eglin treatment records, as well as his August 2007 record from the Emerald Coast hearing facility, but they do not include any audiometric test results that may be used for rating purposes.  Specifically, a June 2009 VA Bay Pines facility record shows audiometric testing was performed, but without any Maryland CNC Word List speech recognition scores, such that the pure tone thresholds may not be used for rating purposes.  The Board emphasizes that without speech recognition scores using Maryland CNC word lists, or without otherwise certifying that speech recognition testing would not be appropriate, the audiometric test results may not be used for rating purposes.  See 38 C.F.R. § 4.85(c) (only use pure tone averages pursuant to Table VIa if the clinician "certifies that use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.").  The Board adds that the June 2009 VA audiologist noted that pure tone thresholds were "within normal limits," and that the audiometric test results were "not valid for rating purposes."  

Similarly, the August 2007 Emerald Coast audiology records, including audiometric data, do not reflect that speech recognition testing was performed using Maryland CNC Word Lists.  Even if is assumed that Maryland CNC Words lists were used, the Board notes that the speech recognition score in the left ear was 68 percent, and pure tone thresholds in the left ear were 30, 55, 65, and 65 decibels at 1000, 2000, 3000, and 4000 hertz, respectively, which averages to 54 decibels.  Using Table VI, this equals level V hearing in the left ear, which combined with level I hearing for the non-service connected right ear using Table VII only provides a noncompensable rating (zero percent).

As shown above, the evidence does not show that the Veteran's left ear hearing loss meets the schedular criteria for a higher rating.  The Board notes again that the schedular ratings for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII.  See Lendenmann, supra.

The Board acknowledges the Veteran's lay accounts of difficulty understanding speech with background noise, at a distance when outside with background noise, and over the telephone, as well as rapid speech.  See, e.g., VA treatment record (Bay Pines), June 2009; VA examination report, August 2008.  However, the Board reiterates that the schedular rating is calculated using a mechanical application of the available audiometric data, such that these lay accounts unfortunately do not help to meet the criteria for the next higher schedular rating.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left ear hearing loss is inadequate.  There is no evidence that the Veteran's hearing loss affects his ability to continue his daily activities or his volunteering work for a nonprofit.  While the Board acknowledges the Veteran's reported difficulty hearing conversation in various settings, the Board notes that difficulty hearing is specifically contemplated by the rating criteria for hearing loss.  Furthermore, the schedular criteria already contemplate higher ratings for higher pure tone thresholds and lower speech recognition scores on audiometric testing, which test results were not shown.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).

Accordingly, the Board finds that the rating criteria adequately contemplate the Veteran's left ear hearing difficulty, and referral for extraschedular evaluation is not warranted.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the current noncompensable rating is appropriate for the entire period. See Hart, supra.

In summary, the Board concludes that entitlement to a compensable evaluation for the Veteran's left ear hearing loss is not warranted.

B.  Lumbar Spine

Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2015).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2015).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015) (renumbered from 5293 effective Sept. 26, 2003).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2015).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran's lumbar spine disability is currently assigned a 10 percent disability rating under Diagnostic Code 5243, effective November 1, 1979.  See 38 C.F.R. § 4.71a (2015).  The Veteran seeks an increased rating.

A March 2008 private evaluation report from Dr. J.W. reflects examination revealed no spasm at rest or with ranges of motion.  Range of motion testing revealed forward flexion to about 10 degrees, and extension as well as right and left lateral flexion were well under 10 degrees.  Dr. J.W. noted that range of motion was "markedly limited."  Although Dr. J.W. notes that posture was noted as normal without kyphosis, lordosis, tilt, or scoliosis, it was later noted that x-rays showed scoliosis, spondylosis, and degenerative disc disease.  The Veteran denied any distal radiation or paresthesias.  Motor power was 5/5 from the hips down, and sensory exam was intact.

An August 2008 VA examination report reflects the Veteran denied doctor prescribed bedrest or incapacitation in the last 12 months, or any impediment to enjoying his retirement since 1979.  He reported he remained busy doing volunteer work for a nonprofit relief organization.  The Veteran reported worsening back pain over the years, and he reported some stiffness, as well as flare-ups with bending.  He denied experiencing any fatigue, lack of endurance, or weakness.  Examination revealed normal posture and gait, no palpable spasms, no gross deformity or scoliosis, and no exaggerated thoracic kyphosis, but lumbar flattening was noted.  Range of motion testing, including after three repetitions, revealed forward flexion to 85 degrees, extension to 30 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30, with some painful motion noted.  Range of motion testing revealed no other deformities or instability.  The examiner noted that additional limitations due to flare ups could not be determined without resorting to mere speculation.  An x-ray revealed advanced multilevel degenerative disc disease in the lower spine.  The Veteran denied paresthesias or dysesthesias, except that he reported intermittent numbness in the right foot and right calf precipitated by driving for long periods of time.  He denied any bowel or bladder dysfunction.  Strength testing was within normal limits, sensory examination was normal, and the examiner noted there were no objective findings of radiculopathy on examination.

The June 2009 VA examination report notes he last worked in 1999 as a charter and delivery boat captain, and that he currently does charity work loading and sorting crates.  When asked regarding whether he has experienced any incapacitating episodes, the Veteran reported he was incapacitated for five days in 2008 but due to an unrelated appendectomy.  The examiner noted no impediments to his usual occupation.  The Veteran reported that since his last examination, he had been unable to bend forward or exercise like he did previously, and he reported symptoms of intermittent lower back pain that was non-radiating.  He reported flare ups occurred frequently with lifting or pushing objects without using his legs, or with bending forward.  Examination revealed a normal gait, no spasm was found, no scoliosis, lordosis, kyphosis, or flattening was found.  Range of motion testing, including after three repetitions, revealed flexion to 80 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 45 degrees, with painful motion noted.  The examiner noted that there was no fatigability, lack of endurance, weakness, or instability with repetitive motion testing, and no additional limitation of motion except as noted.  The examiner noted that he could not describe any additional limitation of function during flare-ups without resorting to mere speculation.  Additionally, the Veteran denied any paresthesias or dysesthesias, or bowel, bladder, or sexual dysfunction.  Strength testing was normal.  Sensory examination was symmetrical and equal and intact, and the examiner noted there were no objective findings of radiculopathy.  The examiner recorded a diagnosis of lumbar spine degenerative disk disease, no objective findings of radiculopathy.

An August 2013 VA examination report notes the Veteran's post-service usual occupation until 1988 was as a boat captain, but that he had to retire due to a law change affecting his business.  Examination revealed a normal gait and posture.  X-rays revealed multilevel degenerative lumbar disk disease.  After three repetitions, range of motion testing revealed flexion to 80 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  No additional functional loss after repetitive testing was found.  The examiner opined that he could not describe the extent to which further repetitive use would further limit functional ability, including in terms of additional degrees of limitation of motion, without resorting to mere speculation because that would require clinical information and physical findings.  It was noted that the Veteran did not experience flare-ups.  No guarding or muscle spasm of the back was found.  Muscle strength testing of the lower extremities was all 5/5, and sensory testing of the lower extremities was normal.  The examiner noted that the Veteran had no radicular pain or other signs of radiculopathy, and that the Veteran had no other neurologic symptoms such as bowel or bladder function.  It was also noted that the Veteran had no incapacitating episodes or IVDS.  The examiner opined that the Veteran's lumbar spine disability did not impact his ability to work, and that it caused overall minimal functional limitation.

In a March 2014 addendum, the VA examiner noted that there were no objective findings of ankylosis of the lumbar spine. 

The Board notes that it has reviewed and carefully considered all of the Veteran's other medical evidence of record, including all of the Veteran's VA treatment records, private treatment records, and Eglin AFB treatment records.

In light of the March 13, 2008 private orthopedic evaluation report showing limitation of flexion to only about 10 degrees, the Board finds that for the period prior to August 8, 2008 (the day of the August 2008 VA examination), a higher 40 percent staged rating is warranted under the General Rating Formula.  See Butts, supra.  Resolving all doubt in the Veteran's favor as to whether the clinician used a goniometer, the Board finds competent, credible and probative the examiner's report of limitation of motion at that time that was less than 30 degrees.  The Board further finds, however, that there is no evidence showing that the Veteran is entitled to an even higher rating for this period, because there is no evidence of unfavorable ankylosis meeting the criteria for a 50 percent rating under the General Rating Formula, and there is no evidence of incapacitating episodes having a duration of at least six weeks during a 12-month period meeting the criteria for a 60 percent rating under the Formula for Rating IVDS.

For the remainder of the period on appeal, however, the Board finds that the preponderance of the evidence is against finding that the Veteran's lumbar spine disability meets or more nearly approximates the criteria for the next higher 20 percent rating under the Formula for Rating IVDS, because the evidence does not show the Veteran has experienced incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12-month period.  In fact, no incapacitating episodes are shown relating to his lumbar spine whatsoever, and the Veteran has never alleged experiencing such.  With regard to whether a higher rating could be provided under the General Rating Formula, there is no evidence of forward flexion not greater than 60 degrees, or combined range of motion not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, so as to meet the criteria for a higher 20 percent rating under the General Rating Formula.  

The Board emphasizes that although the ranges of motion shown in the March 2008 private evaluation report are significantly inconsistent with the other objective medical evidence for the entire period on appeal, including on VA examination only five months later, the Board has resolved all doubt in the Veteran's favor and awarded a higher 40 percent staged rating for the period prior to the August 2008 VA examination showing significantly greater range of motion that is more consistent with all of the other objective findings during the period on appeal.  

In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202, 205 (1995).  The Board acknowledges that the evidence shows the Veteran experiences, among other things, pain and painful motion.  However, the currently assigned 10 percent rating already contemplates pain and painful motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of Diagnostic Code 5003, painful motion alone may not be deemed limitation of motion).  The Veteran has flexion to 80 or 85 degrees, which is almost normal and his combined range of motion is greater than 120 degrees.  Accordingly, his reports of symptoms including painful motion and flare-ups with bending, lifting and pushing objects are contemplated by the currently assigned rating.  Moreover, he did not have any additional functional loss following repetitive use and the August 2013 examiner concluded that he could not describe the extent to which flare-ups could significantly limit functional ability without resorting to speculation as such would require clinical information and physical findings.  As the examiner provided a rationale for not being able to provide an opinion without resorting to speculation, clarification is not required. 

The Board has considered whether referral for an extraschedular rating is appropriate.  With regard to the first prong of Thun, the Board finds that the schedular rating criteria reasonably describe the claimant's disability level and symptomatology, and that the Veteran's disability picture is contemplated by the rating schedule, and, therefore, that no referral is required.  Thun at 115.  As discussed above, the General Rating Formula already contemplates the Veteran's limitation of motion of his lumbar spine and pain and painful motion.  As such, the Board finds that the Veteran's symptoms are adequately contemplated by the rating criteria and, therefore, referral for extraschedular consideration is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is also service connected for coronary artery disease, cervical spine degenerative disc disease, 11th rib fracture residuals, and the left ear hearing loss. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left ear hearing loss and lumbar spine disabilities combine or interact with his other service-connected disabilities in such a way as to result in further disability, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, in summary, the Board concludes that a higher 40 percent rating is warranted for the Veteran's lumbar spine disability for the period of time covered by the claim that is prior to August 8, 2008; but that a preponderance of the evidence is against assigning an evaluation in excess of 10 percent for the Veteran's lumbar spine disability for the remainder of the period on appeal; the benefit of the doubt rule is not for application.

C.  Sleep Apnea

The Veteran served on active duty from April 1958 to October 1979.  He claims that he has sleep apnea that had its onset in service or is otherwise related to his active service.

As an initial matter, the Veteran's service treatment records are silent as to any sleep difficulties in service.  In fact, the Veteran denied sleep troubles on his reports of medical history.  See, e.g., June 1979.

Post-service, a July 2003 Sleep Disorder Center record reflects the Veteran was referred by the Eglin AFB for complaints of snoring, daytime hypersomnolence, and witnessed apneas.  A sleep study was performed, and he was diagnosed with severe obstructive sleep apnea, snoring, and periodic limb movements of sleep.  He was advised to lose weight (as he was noted as 200 pounds at 70 inches), exercise, and avoid alcohol and certain medications.

Subsequent treatment records from Eglin AFB and the VA medical center reflect that he was followed for his diagnosed sleep apnea, but no etiological opinion was ever noted.

A June 2009 VA examination report reflects the Veteran reported snoring loudly all of his life, with periods of gasping for air while asleep.  He reported he did not seek medical attention in service because he would have lost a considerable amount of flight pay.  The examiner noted the Veteran's diagnoses in 2003 at the Sleep Disorder Center including severe obstructive sleep apnea and snoring.  The examiner opined that due to a lack of objective findings in the record, he was unable to opine without resorting to mere speculation as to whether the Veteran's sleep apnea was due to his active service.  He further opined that there was no objective evidence that the Veteran's condition preexisted service and was aggravated beyond the natural progression of the disease due to his service.

An August 2013 VA examination report reflects that the VA examiner acknowledged the Veteran's reported history that he "always snored," and that he did not report any problems in service because it would have caused him to not be able to fly.  The examiner noted the Veteran's history of diagnosis and treatment since 2003.  The examiner noted that the Veteran's weight was 192 pounds at 68 inches with a BMI of 29.  The examiner opined that the Veteran's sleep apnea was not caused by his active service.  The examiner reasoned that the preponderance of medical evidence and expertise reveals the proximate cause of obstructive sleep apnea to be a developmentally narrow oropharyngeal airway, often with a superimposed elevation of BMI (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues).  The examiner noted that it was more prevalent in elderly adults.  The examiner acknowledged the Veteran's reported history of snoring, and the lay report of A.G. regarding the Veteran's snoring (albeit the examiner noted that copies of the four lay statements regarding the Veteran's history of snoring were not available for review by him).  Regarding the lay reports of snoring, the examiner noted that not everybody who snores has sleep apnea, and that although lay evidence can confirm the fact that Veteran snored, it cannot confirm the presence of sleep apnea, which can only be done by demonstrating a desaturation level during the apneic episode, which in turn the examiner noted was impossible without a sleep study.  The examiner further noted that snoring statistics from the Vancouver Sleep and Breathing Center showed that only 28 percent of people who snore have obstructive sleep apnea.

Because neither of the above two VA examiners addressed whether there was clear and unmistakable evidence that the Veteran's sleep apnea preexisted service (and if so, then to address aggravation), a subsequent VA medical opinion was obtained.  The RO directed that the VA examiner be sure to review all of the lay statements submitted by the Veteran in support of his claim, and noted that the Veteran's daughter is a nurse.

A March 2014 VA medical opinion from the same August 2013 VA examiner reflects the examiner opined that there was no clear and undebatable evidence that the Veteran's sleep apnea preexisted service because it was not diagnosed until the 2003 sleep study.  The examiner again noted that "lay evidence can confirm the fact that [the] veteran snored, but cannot confirm the presence of the condition which can only be done by demonstrating a desaturation level during the apneic episode- which is impossible to do by just observing (even if you are a nurse/doctor)- hence the reason of a sleep study."  The examiner noted that he "exhaustively" reviewed the Veteran's file and took into account the opinions of others in forming his conclusion.  The Board notes that although the examiner used the term "clear and undebatable" rather than "clear and unmistakable," the Board notes that the Court has repeatedly defined the term "clear and unmistakable" specifically as "undebatable." See, e.g., Vanerson v. West, 12 Vet.App. 254 (1999); Russell v. Principi, 3 Vet. App. 310 (1992) (in the context of clear and unmistakable error).

The Board also acknowledges the May 2008 lay statements submitted by the Veteran from his wife, his friend D.G., and A.G., as well as the statement from his daughter, a nurse.  The Board acknowledges that D.G. reported that he had known the Veteran for 33 years, and gone on at least 15 trips across country with the Veteran, and that when staying in motels he observed the Veteran snoring and catching his breath, and that he would anticipate when the Veteran's breathing would resume.  Similarly, the Veteran's buddy A.G. reported that he served with the Veteran between 1970 and 1972, that they shared a room for 13 months, and that the Veteran snored loudly, and that he observed periods of labored breathing and periods of no breathing ending with a cough or snort (throughout the night).  The Veteran's ex-wife reported they were married from June 1958 to the fall of 1978, and the Veteran was a heavy snorer during their entire marriage.  While the Board acknowledges all of their lay histories, ultimately, the Board finds that the VA examiners opinions are more probative based on their medical education, training, and experience.  As shown above, the August 2013 VA examiner opined that only a sleep study can be used to diagnosed sleep apnea, including periods of desaturation, and that not all persons who snore have sleep apnea (and one study showed only 28 percent do).  The examiner also indicated that the cause of sleep apnea is a narrow airway often with a superimposed elevated BMI and/or natural aging and that the presence of sleep apnea could only be done by a sleep study.  In essence, it could not be determined when the disability first manifested.  

The Board also acknowledges the May 2008 letter from the Veteran's daughter, a nurse practitioner, who reported that she remembered her father snoring since her childhood (born in 1962), and she recalls the delayed snort that she now believes was him gasping for air after a period of apnea.  She also reported that his daily naps were a symptom of people with sleep apnea.  She reported that these symptoms continued until he started using his CPAP machine.  Again, however, the Board notes that the August 2013 examiner explained that only a sleep study can diagnose desaturation and sleep apnea, and that not all persons who snore have sleep apnea.  Thus, while the Board finds the statement by the Veteran's daughter to be credible that she observed the Veteran snore and snort and take naps, she herself did not diagnose the Veteran with sleep apnea during service, including based on a sleep study.  Rather, she is reporting her lay observations from years ago, during her childhood, and opining his symptoms at that time were due to sleep apnea without having conducted a sleep study at that time.  Based thereon, the Board ultimately finds her opinion to be less probative than that of the VA examiners.

In light of the above evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's sleep apnea was caused by his active service.  As shown above, there is no medical opinion of record, except from the Veteran's daughter, that attributes the Veteran's sleep apnea as having an onset during his active service or otherwise being caused by his active service.  As explained above, however, the Board ultimately finds the opinion of the August 2013 VA examiner (combined with his March 2014 addendum) to be far more probative.  Similarly, there is no medical evidence of record showing that the Veteran's sleep apnea clearly and unmistakably preexisted service.  Rather, as noted by the VA examiners, the first medical evidence of sleep apnea was in 2003, which was 25 years after the Veteran's service.  Therefore, in light of the above, the Board concludes that service connection for sleep apnea is not warranted; the benefit of the doubt rule is not for application.


ORDER

Entitlement to a compensable evaluation for left ear hearing loss is denied.

For the period prior to August 8, 2008, entitlement to an evaluation of 40 percent for a lumbar spine disability is granted.

For the period beginning on August 8, 2008, entitlement to an evaluation in excess of 10 percent for a lumbar spine disability is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran's cervical spine disability is currently assigned a 20 percent disability rating under Diagnostic Code 5243, effective December 10, 1999.  See 38 C.F.R. § 4.71a (2015).  The Veteran seeks an increased rating.  See Claim, March 2008.

Most recently, in July 2014, the Board remanded the Veteran's claim so that all of the Veteran's treatment records from the Eglin AFB dated since February 2008 could be associated with the claims file.  Pursuant to the Board's remand directives, these records were so obtained.

Regrettably, however, having carefully reviewed the medical evidence of record, the Board ultimately finds that another VA examination is necessary to clarify whether the Veteran's cervical spine disability involves any associated neurological condition, particularly involving the left shoulder or left upper extremity.  The August 2008 VA examination report reflects the Veteran denied experiencing any paresthesias or dysesthesias, sensory examination was normal, and the examiner noted there were no objective findings of radiculopathy.  A February 2010 record from Dr. F.A,. a neurologist, reflects he opined the Veteran's complaints of left shoulder paresthesias was likely caused by neural foraminal stenosis at C3-C4 or C6-C7 (typographical error notes "right" shoulder).  A March 2010 VA examination report notes the Veteran reported that in the last several months, he developed constant numbness in the left shoulder, which area the examiner noted corresponds to the C4 and C5 dermatomes.  However, the same March 2010 VA examiner later noted in his report that there were no objective findings of radiculopathy despite the Veteran's "subjective reports."  The August 2013 VA examiner noted that microfilament testing revealed a decreased vibratory response "without dermatomal distribution," but no further explanation was provided or diagnosis.  In an October 2013 addendum opinion, the same VA examiner explained that the left shoulder is not innervated by C3-C4 nor C6-C7, and that radicular symptoms were not shown on VA examination in 2008 or 2013.  However, the Board notes that the March 2010 VA examiner opined that the Veteran's complaints of numbness in his left shoulder corresponded to C4 and C5 dermatomes.  Subsequently, however, VA treatment records still show that monofilament testing revealed some decreased sensation in his extremities.  See, e.g., June 2014.

Therefore, in light of the above, the Board unfortunately finds that it remains unclear whether the Veteran has any left shoulder or left upper extremity neurological condition associated with his cervical spine disability.  Thus, this matter should be remanded to afford the Veteran a new VA neurological examination to clarify whether the Veteran has any left shoulder or left upper extremity neurological condition, and if so, whether it is associated with his cervical spine disability.  

In addition, a close review of the February 2010 record from Dr. F.A. reflects he noted "please see my examination form located in the patient's clinic chart for details of the patient's current neurologic examination."  That record, however, has not been associated with the claims file.  Therefore, on remand, a copy of the February 2010 examination form from Dr. F.A. should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Associate with the claims file a copy of the February 2010 neurological examination form referenced in the February 2010 record from Dr. F.A.  To that end, request that the Veteran provide the requisite Form 21-4142.

If the record is requested and found to be unavailable, this should be noted in the claims file, and the Veteran should be notified of such.

2.  After the above development has been completed, schedule the Veteran for a new VA neurological examination to determine the nature and etiology of any neurological condition of the upper extremities - right and left.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of any neurological condition of the upper extremities, the examiner should render an opinion as to whether it is "at least as likely as not"  each condition is associated with the Veteran's service-connected cervical spine disability.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that any neurological condition diagnosed on examination is not associated with the Veteran's cervical spine disability, the examiner must provide a detailed rationale for such a conclusion, including addressing the February 2010 record from Dr. F., as well as the March 2010 and August 2013 VA examination reports discussed on page 25 of this remand.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


